MATTER OF PAWA. PLANE No. 715
In FINE Proceedings
HMV-10/21.1 & 10/24.3
Decided by Board June 22, 1960
Piz --Section 231 of 1952 act—Opportunity for correction not required where
history of errors and warnings exists.
Carrier which has repeatedly submitted incorrect Forms 1-94 and has been
warned about further errors incurs liability for fine under section 231 of
1952 act because of clerical errors in its manifests even without an opportunity for correction, withheld because of resultant delay in inspection.
(Cf. Matter of PAWA Plane No. 774, 7 I. & N. Dec. 403.)
IN an: PAWA Plane No. 715, "Flight 852/19," which arrived at Honolulu
from foreign on October 19, 1959-12 passengers involved; PAWA
Plane "Flight 852/26," which arrived at Honolulu from foreign on
October 25, 1959-15 alien passengers involved.
BASIS FOE FIINE

:

Act of 1952—Section 231 [8 U.S.C. 1221] and 8 CFR 231.1.
BEFORE THE BOARD

Discussion: These appeals are directed to administrative penalties totaling $270 ($10 as to each passenger involved), which the
District Director at Honolulu has ordered imposed on this carrier
for failure to present properly executed Forms 1-94 as a part of the
arrival manifests submitted as to them. Specifically, it is charged
that the Forms 1-94 were deficient in that the passengers' names
were incompletely or incorrectly reported; their addresses in the
United States were not shown; information as to the issuance of
their visas was omitted; or the forms were not legible.
The carrier does not dispute the fact that the Forms 1 94 presented were not properly executed. It states that one of its employees was assigned in the immigration clearance area to screen
these forms for each of these flights. It contends that in connection with the arrival of each of these aircraft said employees aver
that they were not notified of deficiencies during the examination
of the passengers. Tinder such circumstances, it claims that no fines
lie on the authority of an unreported decision of this Board (F-0300/
7725, August 14. 1956) wherein we held that where the errors involved in the Forms 1-94 were minor, of a clerical nature, inadver-

,694

tent, and not made with the intent to violate the immigration laws
of the United States, the provisions of paragraphs 11.3 and 11.4 of
Annex 9, International Civil Aviation Convention, governed and
that a fine could not be imposed unless the carrier had first been
given an opportunity to correct the errors.
The district director states that Service officers, as a matter of
practice, have been instructed to call such deficiencies as existed here
to the attention of the carrier's representatives and to give them an
opportunity to correct the errors, and that this practice was followed
in this instance. He asserts that the carrier's available representatives were unable to make the corrections without abnormal and
undue delay of immigration inspection. He sets forth that as recently as August 11, 1959, he formally notified this carrier in writing of numerous deficiencies and mistakes in the presentation of
the Forms 1-94 the carrier was presenting for its passengers and
advised the carrier that repeated errors of this nature would result
in the imposition of penalties. Under such circumstances, he held
that liability to fine had been incurred on the authority of a prior
precedent decision of this Board involving the same carrier (Matter
of PAW A Plane No. 774, 7 I. & N. Dec. 403). In doing so, he
properly distinguished this case from the one relied on by the carrier wherein (1) no opportunity was given for the correction of
minor clerical and inadvertent errors; (2) there was no history of
such errors; and (3) delay of inspection would not have resulted
had the carrier been given an opportunity to correct the errors.
Upon careful consideration of the entire evidence, together with
the representations throughout, we are of the opinion that the district director has properly ordered the penalties imposed in these
cases for the reasons and on the authority stated in his opinion.
Briefly, a carrier which has repeatedly submitted incorrect manifests and has been warned about further errors is subject to a fine
for clerical errors in its manifests, even without the opportunity for
correction. In such a situation the United States implementation to
paragraphs 11.3 and 11.4 of Annex 9 to the Convention on International Civil Aviation, is controlling on the question of liability
(7 I. & N. Dec. 403, .supra). While that decision involves a different section of the law (section 251 of the Immigration and Nationality Act; 8 U.S.C. 1281), the reasoning thereof is equally applicable here.
Order: It is ordered that the appeals be and the same are hereby
dismissed.

6a5

